Case 5:20-cv-02146-JSC Document 1-2 Filed 03/30/20 Page 1 of 3
                 Case 5:20-cv-02146-JSC Document 1-2 Filed 03/30/20 Page 2 of 3


                                                  Exhibit B


                              Infringement Chart
#               Composition                        Artist                               Album
1    As Long As I Live                    Billy Eckstine             A Weaver of Dreams
2    As Long As I Live                    Billy Eckstine             Big Hits Highlights of 1951, Vol. 1
3    Buds Won't Bud                       Bea Wain & The Larry       Deep Purple
                                          Clinton Orchestra
4    Come Rain or Come Shine              Frank Sinatra              Greatest Big Hits of 1962, Vol. 11
5    Come Rain or Come Shine              Margaret Whiting           Big Hits & Highlights of 1946 Volume 9
6    Come Rain or Come Shine              Marlene Dietrich           Strange Delight
7    I Gotta Right To Sing The Blues      Al Hibbler                 A Tree In The Meadow
8    I Gotta Right To Sing The Blues      Al Hibbler                 Trees
9    I Gotta Right To Sing The Blues      Billy Eckstine             Passing Strangers
10   I’ve Got the World on a String       Kay Starr                  Big Hits & Highlights of 1952 Volume 21
11   Ill Wind                             Billy Eckstine             Coquette
12   Ill Wind                             Lita Roza                  At The Prospect Of Whitby (Live)
13   Ill Wind                             Lita Roza                  Drink Lita Roza Day
14   Ill Wind                             Lita Roza                  Let It Rain, Let It Rain, Let It Rain
15   It's Only A Paper Moon               Dickie Pride & Roy Young   British Rock 'N' Roll Legends
16   It's Only A Paper Moon               Frank Sinatra              Big Hits & Highlights Of 1950, Vol. 14
17   It's Only A Paper Moon               Frankie Avalon             Frankie Swings and Sings
18   It's Only A Paper Moon               Frankie Avalon             Swingin' On a Rainbow & Summer Scene
19   Let's Take A Walk Around the Block   Guy Mitchell & Earl        The Transcription Recordings
                                          Sheldon Orchestra
20   Stormy Weather                       Al Hibbler                 Song Of The Wanderer
21   Stormy Weather                       Al Hibbler                 Unchained Melody
22   Stormy Weather                       Al Hibbler & The           The Ellingtonians With Al Hibbler
                                          Ellingtonians
23   Stormy Weather                       Bea Wain & The Larry       Deep Purple
                                          Clinton Orchestra
24   Stormy Weather                       Billy Eckstine             As Time Goes By
25   Stormy Weather                       Dinah Washington           Big Hits & Highlights of 1952 Volume 11
26   Stormy Weather                       Frank Sinatra              Big Hits & Highlights of 1947, Vol. 5
27   Stormy Weather                       Lena Horne                 Rock 'n' Roll, Pop & Soul Sisters, Vol. 4
28   Stormy Weather                       The Five Sharps            Greatest R&B Hits of 1953, Vol. 6
29   Stormy Weather                       The Silhouettes            Get a Job and More
               Case 5:20-cv-02146-JSC Document 1-2 Filed 03/30/20 Page 3 of 3


                                              Exhibit B


                            Infringement Chart
#             Composition                      Artist                     Album
30   The Devil and the Deep Blue Sea   Lita Roza          Between the Devil and the Deep Blue Sea &
                                                          Singles Compilation (1951‐53)
31   The Devil and the Deep Blue Sea   Lita Roza          Early Autumn
